Per Curiam,
The prayer of the plaintiff’s bill was for a decree requiring the defendant to restore to him property which he had pledged to it to secure the payment of what it claimed was a liability by him. The decree was refused, not on the ground that such liability had been established, but for the reason that the pledged property did not belong to the plaintiff. It was found to be part of the assets of a trust created by S. L. Johns, against *228which the defendant had a claim. The finding of the learned chancellor was that the appellant had been guilty of very bad faith, and it was said of him: “The evidence in the case reveals the plaintiff in the position of a trustee who has juggled, for his own benefit, the assets which he held as trustee for the benefit of the creditors of S. L. Johns.” The decree, which followed supported findings, properly leaves the pledged property with the defendant, subject to the further order of the court below.
Decree affirmed at appellant’s costs.